Case 1:11-cv-10230-MLW Document 684 Filed 03/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
similarly situated,

Plaintiff,

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated,

Plaintiffs,

Vv.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and
DOES 1-20,

Defendants.

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself and all others
similarly situated, and JAMES
PEHOUSHEK-STANGELAND, on behalf of
himself and all others similarly
situated,

Plaintiffs,

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendant.

ORDER

 

WOLF, D.J.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

C.A. No.

C.A. No.

C.A. No.

11-10230-MLW

11-12049-MLW

12-11698-MLW

March 22, 2021
Case 1:11-cv-10230-MLW Document 684 Filed 03/22/21 Page 2 of 2

On March 12, 2021, the court denied Lieff Cabraser Heimann &
Bernstein LLP's ("Lieff") motion for a stay pending appeal. See
Dkt. No. 680. On March 18, 2021, Lieff notified the court that it
would not appeal that decision. See Dkt. No. 683. Therefore, the
March 12, 2021 Order is now final.

Accordingly, it is hereby ORDERED that the First Distribution
to the Class and ERISA Counsel, including Lieff's escrowed funds,
shall, pursuant to the Second Revised Payment Plan in the March l,
2021 Order attached hereto as Exhibit 1 (Dkt. No. 679-1), be made
on April 9, 2021, and the Second Distribution to them shall be

made on April 30, 2021.

 
   
 

UNITED STATES DISTRICT JUDG
